805 F.2d 1034
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Guadalupe GUZMAN, Plaintiff-Appellant,v.WEST SIDE CONCRETE COMPANY;  Kenneth Beasley;  AntonioHernandez;  Jesus L. Hernandez, Defendants-Appellees.
No. 86-1262.
United States Court of Appeals, Sixth Circuit.
Oct. 16, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Appellant attempts to appeal from the district court order which denied his motion to disqualify defense counsel.


2
Orders which deny motions to disqualify counsel are not immediately appealable.  Richardson-Merrell, Inc. v. Koller, 105 S.Ct. 2757, 2766 (1985).  Therefore, it is ORDERED that this appeal be and hereby is dismissed.